Exhibit 10.16




NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.







Principal Amount: $115,500.00

Issue Date: June 29, 2018

Purchase Price: $105,000.00

Original Issue Discount: $10,500.00







CONVERTIBLE PROMISSORY NOTE




FOR VALUE RECEIVED, IRONCLAD ENCRYPTION CORPORATION,  a Delaware corporation
(hereinafter called the “Borrower”), hereby promises to pay to the order of
MORNINGVIEW FINANCIAL, LLC, a Wyoming limited liability company, or registered
assigns (the “Holder”) the principal sum of $115,500.00 (the “Principal
Amount”), together with interest at the rate of twelve percent (12%) per annum,
at maturity or upon acceleration or otherwise, as set forth herein (the “Note”).
The consideration to the Borrower for this Note is $105,000.00 (the
“Consideration”). At the closing, the outstanding principal amount under this
Note shall be $115,500.00, consisting of the Consideration plus the OID (as
defined herein). The maturity date shall be twelve (12) months from the Issue
Date (the “Maturity Date”), and is the date upon which the principal sum, as
well as any accrued and unpaid interest and other fees shall be due and payable.
This Note may not be prepaid in whole or in part except as otherwise explicitly
set forth herein. Any amount of principal or interest on this Note, which is not
paid by the Maturity Date, shall bear interest at the rate of the lesser of (i)
eighteen percent (18%) per annum and (ii) the maximum amount permitted by
applicable law from the due date thereof until the same is paid (“Default
Interest”). Interest shall commence accruing on the date that the Note is fully
paid and shall be computed on the basis of a 365-day year and the actual number
of days elapsed. All payments due hereunder (to the extent not converted into
the Borrower’s common stock (the “Common Stock”) in accordance with the terms
hereof) shall be made in lawful money of the United States of America. All
payments shall be made at such address as the Holder shall hereafter give to the
Borrower by written notice made in accordance with the provisions of this Note.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a business day, the same shall instead be due on the next
succeeding day which is a business day and, in the case of any interest payment
date which is not the date on which this Note is paid in full, the extension of
the due date thereof shall not be taken into





1







--------------------------------------------------------------------------------

account for purposes of determining the amount of interest due on such date. As
used in this Note, the term “business day” shall mean any day other than a
Saturday, Sunday or a day on which commercial banks in the city of New York, New
York are authorized or required by law or executive order to remain closed.




This Note carries an original issue discount of $10,500.00 (the “OID”), to cover
the Holder’s accounting fees, due diligence fees, monitoring, and/or other
transactional costs incurred in connection with the purchase and sale of the
Note, which is included in the principal balance of this Note. Thus, the
purchase price of this Note shall be $105,000.00, computed as follows: the
Principal Amount minus the OID.




This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.




The following additional terms shall also apply to this Note:




ARTICLE I. CONVERSION RIGHTS




1.1

Conversion Right. The Holder shall have the right at  any  time on or after the
Issue Date to convert all or any part of the outstanding and unpaid principal
amount and accrued and unpaid interest of this Note into fully paid and
non-assessable shares of Common Stock, as such Common Stock exists on the Issue
Date, or any shares of capital stock or other securities of the Borrower into
which such Common Stock shall hereafter be changed or reclassified at the
conversion price (the “Conversion Price”) determined as provided herein (a
“Conversion”); provided, however, that in no event shall the Holder be entitled
to convert any portion of this Note in excess of that portion of this Note upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Notes or the unexercised or unconverted portion of
any other security of the Borrower subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
shares of Common Stock issuable upon the conversion of the portion of this Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock. For purposes of the proviso to
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulations 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso, provided, further, however, that the
limitations on conversion may be waived (up to a maximum of 9.99%) by the Holder
upon, at the election of the Holder, not less than 61 days’ prior notice to the
Borrower, and the provisions of the conversion limitation shall continue to
apply until such 61st day (or such later date, as determined by the Holder, as
may be specified in such notice of waiver). The number of shares of Common Stock
to be issued upon each conversion of this Note shall be determined by dividing
the Conversion Amount (as defined below) by the applicable Conversion Price then
in effect on the date specified in the notice of conversion, in the form
attached hereto as Exhibit A (the “Notice of Conversion”), delivered to the
Borrower by the Holder in accordance with Section 1.4 below; provided that the
Notice of Conversion is submitted by facsimile or e-mail (or by other means
resulting in, or reasonably expected to result





2







--------------------------------------------------------------------------------

in, notice) to the Borrower before 6:00 p.m., New York, New York time on such
conversion date (the “Conversion Date”). The term “Conversion Amount” means,
with respect to any conversion of this Note, the sum of (1) the principal amount
of this Note to be converted in such conversion plus (2) at the Holder’s option,
accrued and unpaid interest, if any, on such principal amount at the interest
rates provided in this Note to the Conversion Date, plus (3) at the Holder’s
option, Default Interest, if any, on the amounts referred to in the immediately
preceding clauses (1) and/or (2) plus (4) at the Holder’s option, any amounts
owed to the Holder pursuant to Sections

1.3 and 1.4(g) hereof.




1.2

Conversion Price.






(a)

Calculation of Conversion Price. The Conversion Price shall equal the Variable
Conversion Price (as defined herein) (subject, in each case, to equitable
adjustments for stock splits, stock dividends or rights offerings by the
Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events)(also subject to adjustment as
further described herein). The "Variable Conversion Price" shall mean 65%
multiplied by the Market Price (as defined herein) (representing a discount rate
of 35%). “Market Price” means the lowest one (1) Trading Price (as defined
below) for the Common Stock during the fifteen (15) Trading Day period ending on
the last complete Trading Day prior to the Conversion Date. “Trading Price”
means, for any security as of any date, the lowest traded price on the Over-the-
Counter Pink Marketplace, OTCQB, or applicable trading market (the “Trading
Market”) as reported by a reliable reporting service (“Reporting Service”)
designated by the Holder (i.e. www.Nasdaq.com) or, if the Trading Market is not
the principal trading market for such security, on the principal securities
exchange or trading market where such security is listed or traded or, if the
lowest intraday trading price of such security is not available in any of the
foregoing manners, the lowest intraday price of any market makers for such
security that are quoted on the OTC Markets. If the Trading Prices cannot be
calculated for such security on such date in the manner provided above, the
Trading Prices shall be the fair market value as mutually determined by the
Borrower and the holders of a majority in interest of the Notes being converted
for which the calculation of the Trading Prices are required in order to
determine the Conversion Price of such Notes. “Trading Day” shall mean any day
on which the Common Stock is tradable for any period on the Trading Market,  or
on the principal securities  exchange or other  securities  market on which the
Common Stock is then being traded. If at any time while this Note is
outstanding, an Event of Default (as defined herein) occurs, then an additional
discount of 15% shall be factored into the Variable Conversion Price until this
Note is no longer outstanding (resulting in a discount rate of 50% assuming no
other adjustments are triggered hereunder). If at any time while this Note is
outstanding, the Borrower’s Common Stock are not deliverable via DWAC, an
additional 10% discount shall be factored into the Variable Conversion Price
until this Note is no longer outstanding (resulting in a discount rate of 45%
assuming no other adjustments are triggered hereunder).




Each time, while this Note is outstanding, the Borrower enters into a Section
3(a)(9) transaction (including but not limited to the issuance of new promissory
notes or of a replacement promissory note), or Section 3(a)(10) transaction, in
which any 3rd party has the right to convert monies owed to that 3rd party (or
receive shares pursuant to a settlement or otherwise) at a discount to market
greater than the Variable Conversion Price in effect at that time (prior to all
other applicable adjustments in the Note), then the Variable Conversion Price





3







--------------------------------------------------------------------------------

shall be automatically adjusted to such greater discount percentage (prior to
all applicable adjustments in this Note) until this Note is no longer
outstanding. Each time, while this Note is outstanding, the Borrower enters into
a Section 3(a)(9) transaction (including but not limited to the issuance of new
promissory notes or of a replacement promissory note), or Section 3(a)(10)
transaction, in which any 3rd party has a look back period greater than the look
back period in effect under the Note at that time, then the Holder’s look back
period shall automatically be adjusted to such greater number of days until this
Note is no longer outstanding. The  adjustments in this paragraph, with respect
to Section 3(a)(9) transactions, shall not take effect unless the holder of the
note with more favorable terms is eligible to convert. The Borrower  shall give
written notice to the Holder, with the adjusted Variable Conversion Price and/or
adjusted look back period (each adjustment that is applicable due to the
triggering event), within one (1) business day of an event that requires any
adjustment described in the two immediately preceding sentences.




Holder shall be entitled to deduct $500.00 from the conversion amount in each
Notice of Conversion to cover Holder’s deposit fees associated with each Notice
of Conversion. All expenses incurred by Holder with respect to the Borrower’s
transfer agent, for the issuance of the Common Stock into which this Note is
convertible into, shall immediately and automatically be added to the balance of
the Note at such time as the expenses are incurred by Holder.




If at any time the Conversion Price as determined hereunder for any conversion
would be less than the par value of the Common Stock, then at the sole
discretion of the Holder, the Conversion Price hereunder may equal such par
value for such conversion and the Conversion Amount for such conversion may be
increased to include Additional Principal, where “Additional Principal” means
such additional amount to be added to the Conversion Amount to the extent
necessary to cause the number of conversion shares issuable upon such conversion
to equal the same number of conversion shares as would have been issued had the
Conversion Price not been adjusted by the Holder to the par value price.




1.3

Authorized Shares. The Borrower covenants that during the period the conversion
right exists, the Borrower will reserve from its authorized and unissued Common
Stock a sufficient number of shares, free from preemptive rights, to provide for
the issuance of Common Stock upon the full conversion of this Note. The Borrower
is required at  all times to have authorized and reserved five (5) times the
number of shares that is actually issuable upon full conversion of the Note
(based on the Conversion Price of the Notes in effect from time to time)(the
“Reserved Amount”). The Reserved Amount shall be increased from time to time in
accordance with the Borrower’s obligations hereunder. The Borrower represents
that upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable. In addition, if the Borrower shall issue any securities or make
any change to its capital structure which would change the number of shares of
Common Stock into which the Notes shall be convertible at the then current
Conversion Price, the Borrower shall at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Notes. The Borrower (i) acknowledges that it has irrevocably
instructed its transfer agent to issue certificates for the Common Stock
issuable upon conversion of this Note, and (ii) agrees that its issuance of this
Note shall constitute full authority to its officers and agents who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock in accordance with the terms and
conditions of this Note.





4







--------------------------------------------------------------------------------




If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.




1.4

Method of Conversion.






(a)

Mechanics of Conversion. Subject to Section 1.1, this Note may be converted by
the Holder in whole or in part, at any time on or after the Issue Date, by (A)
submitting to the Borrower a Notice of Conversion (by facsimile, e-mail or other
reasonable means of communication dispatched on the Conversion Date prior to
6:00 p.m., New York, New York time) and (B) subject to Section 1.4(b),
surrendering this Note at the principal office of the Borrower.




(c)

Surrender of Note Upon Conversion. Notwithstanding anything to the contrary set
forth herein, upon conversion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Borrower unless the entire unpaid principal amount of this Note is so converted.
The Holder and the Borrower shall maintain records showing the principal amount
so converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Borrower, so as not to require
physical surrender of this Note upon each such conversion. In the event of any
dispute or discrepancy, such records of the Borrower shall, prima facie, be
controlling and determinative in the absence of manifest error. Notwithstanding
the foregoing, if any portion of this Note is converted as aforesaid, the Holder
may not transfer this Note unless the Holder first physically surrenders this
Note to the Borrower, whereupon the Borrower will forthwith issue and deliver
upon the order of the Holder a new Note of like tenor, registered as the Holder
(upon payment by the Holder of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid principal amount of this
Note. The Holder and any assignee, by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Note, the unpaid and unconverted principal amount of this
Note represented by this Note may be less than the amount stated on the face
hereof.




(c)

Payment of Taxes. The Borrower shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issue and delivery of shares
of Common Stock or other securities or property on conversion of this Note in a
name other than that of the Holder (or in street name), and the Borrower shall
not be required to issue or deliver any such shares or other securities or
property unless and until the person or persons (other than the Holder or the
custodian in whose street name such shares are to be held for the Holder’s
account) requesting the issuance thereof shall have paid to the Borrower the
amount of any such tax or shall have established to the satisfaction of the
Borrower that such tax has been paid.




(d)

Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from the
Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.4, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder certificates for
the Common Stock issuable upon such conversion within two (2) business days
after such receipt (the “Deadline”) (and, solely in the case of conversion of
the entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof.





5







--------------------------------------------------------------------------------






(e)

Obligation of Borrower to Deliver Common Stock. Upon receipt by the Borrower of
a Notice of Conversion, the Holder shall be deemed to be the holder of record of
the Common Stock issuable upon such conversion, the outstanding principal amount
and the amount of accrued and unpaid interest on this Note shall be reduced to
reflect such conversion, and, unless the Borrower defaults on its obligations
under this Article I, all rights with respect to the portion of this Note being
so converted shall forthwith terminate except the right to receive the Common
Stock or other securities, cash or other assets, as herein provided, on such
conversion. If the Holder shall have given a Notice of Conversion as provided
herein, the Borrower’s obligation to issue and deliver the certificates for
Common Stock shall be absolute and unconditional, irrespective of the absence of
any action by the Holder to enforce the same, any waiver or consent with respect
to any provision thereof, the recovery of any judgment against any person or any
action to enforce the same, any failure or delay in the enforcement of any other
obligation of the Borrower to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Borrower, and irrespective of any other
circumstance which might otherwise limit such obligation of the Borrower to the
Holder in connection with such conversion. The Conversion Date specified in the
Notice of Conversion shall be the Conversion Date so long as the Notice of
Conversion is received by the Borrower before 6:00 p.m., New York, New York
time, on such date.




(f)

Delivery of Common Stock by Electronic Transfer. In lieu of delivering physical
certificates representing the Common Stock issuable upon conversion, provided
the Borrower is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, upon request of the Holder and
its compliance with the provisions contained in Section 1.1 and in this Section
1.4, the Borrower shall use its best efforts to cause its transfer agent to
electronically transmit the Common Stock issuable upon conversion to the Holder
by crediting the account of Holder’s Prime Broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”) system.




(g)

Failure to Deliver Common Stock Prior to Deadline. Without in any way limiting
the Holder’s right to pursue other remedies, including actual damages and/or
equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline (other
than a failure due to the circumstances described in Section 1.3 above, which
failure shall be governed by such Section) the Borrower shall pay to the Holder
$2,000 per day in cash, for each day beyond the Deadline that the Borrower fails
to deliver such Common Stock. Such cash amount shall be paid to Holder by the
fifth day of the month following the month in which it has accrued or, at the
option of the Holder (by written notice to the Borrower by the first day of the
month following the month in which it has accrued), shall be added to the
principal amount of this Note, in which event interest shall accrue thereon in
accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note.  The Borrower agrees that the right to convert is a valuable right to the
Holder. The damages resulting from a failure, attempt to frustrate, interference
with such conversion right are difficult if not impossible to qualify.
Accordingly the parties acknowledge that the liquidated damages provision
contained in this Section 1.4(g) are justified.






1.5

Concerning the Shares. The shares of Common Stock





6







--------------------------------------------------------------------------------

issuable upon conversion of this Note may not be sold or transferred unless (i)
such shares are sold pursuant to an effective registration statement under the
Act or (ii) the Borrower or its transfer agent shall have been furnished with an
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration or (iii) such shares are sold or transferred
pursuant to Rule 144 under the Act (or a successor rule) (“Rule 144”) or (iv)
such shares are transferred to an “affiliate” (as defined in Rule 144) of the
Borrower who agrees to sell or otherwise transfer the shares only in accordance
with this Section 1.5 and who is an Accredited Investor. Except as otherwise
provided (and subject to the removal provisions set forth below), until such
time as the shares of Common Stock issuable upon conversion of this Note have
been registered under the Act or otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, each certificate for shares of Common Stock
issuable upon conversion of this Note that has not been so included in an
effective registration statement or that has not been sold pursuant to an
effective registration statement or an exemption that permits removal of the
legend, shall bear a legend substantially in the following form, as appropriate:




“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,  SOLD,  TRANSFERRED
 OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”




The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Borrower so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. In the event that the Borrower does not accept the opinion
of  counsel provided by the Holder with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S, at
the Deadline, it will be considered an Event of





7







--------------------------------------------------------------------------------

Default pursuant to Section 3.2 of the Note.




1.6

 [Intentionally Omitted].




1.7

Status as Shareholder. Upon submission of a Notice of Conversion by a Holder,
(i) the shares covered thereby (other than the shares, if any, which cannot be
issued because their issuance would exceed such Holder’s allocated portion of
the Reserved Amount or Maximum Share Amount) shall be deemed converted into
shares of Common Stock and (ii) the Holder’s rights as a Holder of such
converted portion of this Note shall cease and terminate, excepting only the
right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Borrower to comply with the terms of this
Note. Notwithstanding the foregoing, if a Holder has not received certificates
for all shares of Common Stock prior to the tenth (10th) business day after the
expiration of the Deadline with respect to a conversion of any portion of this
Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Borrower) the Holder
shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 1.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 1.3) for the Borrower’s failure to convert this Note.




ARTICLE II. CERTAIN COVENANTS




2.1

Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart  for such payment, any dividend or other
distribution (whether in  cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.




2.2

Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property  or other securities or otherwise) in any one transaction or series
of related transactions any shares of capital stock of the Borrower or any
warrants, rights or options to purchase or acquire any such shares.




ARTICLE III. EVENTS OF DEFAULT




If any of the following events of default (each, an “Event of Default”) shall
occur:





8







--------------------------------------------------------------------------------









3.1

Failure to Pay Principal or Interest. The Borrower fails to pay the principal
hereof or interest thereon when due on this Note, whether at maturity, upon
acceleration or otherwise, and such breach continues for a period of five (5)
days.




3.2

Conversion and the Shares. The Borrower fails to reserve a sufficient amount of
shares of common stock as required under the terms of this Note (including
Section 1.3 of this Note), fails to issue shares of Common Stock to the Holder
(or announces or threatens in writing that it will not honor its obligation to
do so) upon exercise by the Holder of the conversion rights of the Holder in
accordance with the terms of this Note, fails to transfer or cause its transfer
agent to transfer (issue) (electronically or in certificated form) shares of
Common Stock issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by this Note, the Borrower directs its transfer
agent not to transfer or delays, impairs, and/or hinders its transfer agent in
transferring (or issuing) (electronically or in certificated form) shares of
Common Stock to be issued to the Holder upon conversion of or otherwise pursuant
to this Note as and when required by this Note, or fails to remove (or directs
its transfer agent not to remove or impairs, delays, and/or hinders its transfer
agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note (or makes any written announcement, statement or threat
that it does not intend to honor the obligations described in this paragraph)
and any such failure shall continue uncured (or any written announcement,
statement or threat not to honor its obligations shall not be rescinded in
writing) for two (2) business days after the Holder shall have delivered a
Notice of Conversion. It is an obligation of the Borrower to remain current in
 its obligations to its transfer agent. It shall be an event of default of this
Note, if a conversion of this Note is delayed, hindered or frustrated due to a
balance owed by the Borrower to its transfer agent.






3.3

Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents
and such breach continues for a period of ten (10) days after written notice
thereof to the Borrower from the Holder.




3.4

Breach of Representations and Warranties. Any  representation or warranty of the
Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith, shall be false or  misleading
in any material respect when made and the breach of which has (or with the
passage of time will have) a material adverse effect on the rights of the Holder
with respect to this Note.





9







--------------------------------------------------------------------------------









3.5

Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.




3.6

Judgments. Any money judgment, writ or similar process  shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $50,000, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld.




3.7

Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings, voluntary or involuntary, for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the
Borrower or any subsidiary of the Borrower.




3.8

Delisting of Common Stock. The Borrower shall fail to maintain the listing or
quotation of the Common Stock on the Trading Market or an equivalent replacement
exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the New York
Stock Exchange, or the NYSE MKT.




3.9

Failure to Comply with the Exchange Act. The  Borrower shall fail to comply with
the reporting requirements of the Exchange Act (including but not limited to
becoming delinquent in its filings), and/or the Borrower shall cease to be
subject to the reporting requirements of the Exchange Act.






3.10

Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.




3.11

Cessation of Operations. Any cessation of operations by Borrower or Borrower
admits it is otherwise generally unable to pay its debts as such debts become
due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.




3.12

Financial Statement Restatement. The Borrower replaces its auditor, or any
restatement of any financial statements filed by the Borrower with the SEC for
any date or period from two years prior to the Issue Date of this Note and until
this Note is no longer outstanding, if the result of such restatement would, by
comparison to the unrestated financial statement, have constituted a material
adverse effect on the rights of the Holder with respect to this Note.





10







--------------------------------------------------------------------------------






3.13

Replacement of Transfer Agent. In the event that the Borrower replaces its
transfer agent, and the Borrower fails to provide prior to the effective date of
such replacement, a fully executed Irrevocable Transfer Agent Instructions
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and the Borrower.




3.14

Cross-Default. Notwithstanding anything to the contrary contained in this Note
or the other related or companion documents, a breach or default by the Borrower
of any covenant or other term or condition contained in any of the other
financial instrument, including but not limited to all convertible promissory
notes, currently issued, or hereafter issued, by the Borrower, to the Holder or
any other 3rd party (the “Other Agreements”), after the passage of all
applicable notice and cure or grace periods, shall, at the option of the Holder,
be considered a default under this Note, in which event the Holder shall be
entitled to apply all rights and remedies of the Holder under the terms of this
Note by reason of a default under said Other Agreement or hereunder.




3.15

Inside Information. Any attempt by the Borrower or its officers, directors,
and/or affiliates to transmit, convey, disclose, or any actual transmittal,
conveyance, or disclosure by the Borrower or its officers, directors, and/or
affiliates of, material non-public information concerning the Borrower, to the
Holder or its successors and assigns, which is not immediately cured by
Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same date.




3.16

No bid. At any time while this Note is outstanding, the lowest Trading Prices on
the Trading Market or other applicable principal trading market for the Common
Stock is equal to or less than $0.0001.




3.17

Failure to Repay Upon Qualified Offering. The Borrower fails to repay the Note,
in its entirety, pursuant to the terms of the Note, with funds received from its
next completed offering (with the understanding that all related issuances of an
offering shall be aggregated for purposes of the calculation hereunder) of
$500,000.00 or more (consummated on or after the Issue Date).






3.18

Unavailability of Rule 144. If, at any time on or after the date which is six
(6) months after the Issue Date, the Holder is unable to (i) obtain a standard
“144 legal opinion letter” from an attorney reasonably acceptable to the Holder,
the Holder’s brokerage firm (and respective clearing firm), and the Borrower’s
transfer agent in order to facilitate the Holder’s conversion of any portion of
the Note into free trading shares of the Borrower’s Common Stock pursuant to
Rule 144, and (ii) thereupon deposit such shares into the Holder’s brokerage
account.




Upon the occurrence of any Event of Default specified in Sections 3.1, 3.2, 3.3,
3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.16, 3.17,
and/or 3.18, exercisable through the delivery of written notice to the Borrower
by such Holders (the “Default Notice”), the Note shall become immediately due
and payable and the Borrower shall pay to the Holder, in full satisfaction of
its obligations hereunder, an amount equal to 150% (EXCEPT THAT 150%





11







--------------------------------------------------------------------------------

SHALL BE REPLACED WITH 200% WITH RESPECT TO A DEFAULT UNDER SECTION 3.2 AND/OR
3.18) multiplied by the then outstanding entire balance of the Note (including
principal and accrued and unpaid interest) plus Default Interest, if any, plus
any amounts owed to the Holder pursuant to Sections 1.4(g) hereof (collectively,
in the aggregate of all of the above, the “Default Amount”), and all other
amounts payable hereunder shall immediately become due and payable, all without
demand, presentment or notice, all of which hereby are expressly waived,
together with all costs, including, without limitation, legal fees and expenses,
of collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity.




The Holder shall have the right at any time to require the Borrower to issue the
number of shares of Common Stock of the Borrower equal to the Default Amount
divided by the Conversion Price then in effect, subject to issuance in tranches
due to the beneficial ownership limitations contained in this Note.




ARTICLE IV. MISCELLANEOUS




4.1

Failure or Indulgence Not Waiver. No failure or delay on the part of the Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights  and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.




4.2

Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or electronic mail addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, upon electronic mail delivery, or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:




If to the Borrower, to:




IRONCLAD ENCRYPTION CORPORATION

One Riverway, 777 South Post Oak Lane, Suite 1700 Houston, TX 77056

e-mail: Len.walker@ironcladencryption.com





12







--------------------------------------------------------------------------------







If to the Holder:




MORNINGVIEW FINANCIAL, LLC

401 Park Ave. South, 10th Floor New York, NY 10016

e-mail: max@morningviewfn.com






4.3

Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The  term “Note”
and all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.




4.4

Assignability. This Note shall be binding upon the Borrower and its successors
and assigns, and shall inure to be the benefit of the Holder and its successors
and assigns. Neither the Borrower nor the Holder shall assign this Note or any
rights or obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, the Holder may assign its rights hereunder to any
“accredited investor” (as defined in Rule 501(a) of the 1933 Act) in a private
transaction from the Holder or to any of its “affiliates”, as that term is
defined under the 1934 Act, without the consent of the  Borrower.
Notwithstanding anything in this Note to the contrary, this Note may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that following conversion of a portion of this Note, the
unpaid and unconverted principal amount of this Note represented by this Note
may be less than the amount stated on the face hereof.




4.5

Cost of Collection. If default is made in the payment of this Note, the Borrower
shall pay the Holder hereof costs of collection, including reasonable attorneys’
fees.




4.6

Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of Nevada without regard to principles of conflicts of
laws. Any action brought by either party against the other concerning the
 transactions contemplated by this Note shall be brought only in the state
and/or federal courts of New York, NY. The parties to this Note hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Borrower and
Holder waive trial by jury. The prevailing party shall be entitled to recover
from the other party its reasonable attorney's fees and costs. In the event that
any provision of this Note or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding





13







--------------------------------------------------------------------------------

in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.




4.7

Certain Amounts. Whenever pursuant to this Note the Borrower is required to pay
an amount in excess of the outstanding principal amount (or the portion thereof
required to be paid at that time) plus accrued and unpaid interest plus Default
Interest on such interest, the Borrower and the Holder agree that the actual
damages to the Holder from the receipt of cash payment on this Note may be
difficult to determine and the amount to be so paid by the Borrower represents
stipulated damages and not a penalty and is intended to compensate the Holder in
part for loss of the opportunity to convert this Note and to earn a return from
the sale of shares of Common Stock acquired upon conversion of this Note at a
price in excess of the price paid for such shares pursuant to this Note. The
Borrower and the Holder hereby agree that such amount of stipulated damages is
not plainly disproportionate to the possible loss to the Holder from the receipt
of a cash payment without the opportunity to convert this Note into shares of
Common Stock.




4.8

Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.




4.9

Prepayment. Notwithstanding anything to the contrary contained in this Note, the
Borrower may prepay any portion of this this Note, during the initial 30
calendar day period after the Issue Date, by making a payment to the Holder of
an amount in cash equal to 110% multiplied by the total amount being prepaid
under the Note. Notwithstanding anything to the contrary contained in this Note,
the Borrower may prepay any portion of this Note, beginning on the 31st calendar
day after the Issue Date, and ending on the 60th calendar day after the Issue
Date, by making a payment to the Holder of an amount in cash equal to 115%
multiplied by the total amount being prepaid under the Note. Notwithstanding
anything to the contrary contained in this Note, the Borrower may prepay any
portion of this Note, beginning on the 61st calendar day after the Issue Date,
and ending on the 90th calendar day after the Issue Date, by making a payment to
the Holder of an amount in cash equal to 120% multiplied by the total amount
being prepaid under the Note. Notwithstanding anything to the contrary contained
in this Note, the Borrower may prepay any portion of this Note, beginning on the
91st calendar day after the Issue Date, and ending on the 120th calendar day
after the Issue Date, by making a payment to the Holder of an amount in cash
equal to 125% multiplied by the total amount being prepaid under the Note.
Notwithstanding anything to the contrary contained in this Note, the Borrower
may prepay any portion of this Note, beginning on the 121st calendar





14







--------------------------------------------------------------------------------

day after the Issue Date, and ending on the 150th calendar day after the Issue
Date, by making a payment to the Holder of an amount in cash equal to 130%
multiplied by the total amount being prepaid under the Note. Notwithstanding
anything to the contrary contained in this Note, the Borrower may prepay any
portion of this Note, beginning on the 151st calendar day after the Issue Date,
and ending on the 180th calendar day after the Issue Date, by making a payment
to the Holder of an amount in cash equal to 135% multiplied by the total amount
being prepaid under the Note. The Borrower may not prepay this Note after the
180th day after the issuance of this Note.




4.10

Usury. To the extent it may lawfully do so, the Borrower hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
action or proceeding that may be brought by the Holder in order to enforce any
right or remedy under this Note. Notwithstanding any provision to the contrary
contained in this Note, it is expressly agreed and provided that the total
liability of the Borrower under this Note for payments which under the
applicable law are in the nature of interest shall not exceed the maximum lawful
rate authorized under the law applicable to this Note (the “Maximum Rate”), and,
without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums which
under the law applicable to this Note in the nature of interest that the
Borrower may be obligated to pay under this Note exceed such Maximum Rate. It is
agreed that if  the maximum contract rate of interest allowed by the law
applicable to this Note is increased or decreased by statute or any official
governmental action subsequent to the Issue Date, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to this Note from
the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Borrower to the Holder with respect to indebtedness
evidenced by this the Note, such excess shall be applied by the Holder to the
unpaid principal balance of any such indebtedness or be refunded to the
Borrower, the manner of handling such excess to be at the Holder’s election.




4.11

Section 3(a)(10) Transactions. If at any time while this Note is outstanding,
the Borrower enters into a transaction structured in accordance with, based
upon, or related or pursuant to, in whole or in part, Section 3(a)(10) of the
Securities Act (a “3(a)(10) Transaction”), then a liquidated damages charge of
25% of the outstanding principal balance of this Note at that time, will be
assessed and will become immediately due and payable to the Holder, either in
the form of cash payment or as an addition to the balance of the Note, as
determined by mutual agreement of the Borrower and Holder.






4.12

Reverse Split Penalty. If at any time while this Note is outstanding, the
Borrower effectuates a reverse split with respect to the Common Stock, then a
liquidated damages charge of 25% of the outstanding principal balance of this
Note at that time, will be assessed and will become immediately due and payable
to the Holder, either in the form of cash payment or as an addition to the
balance of the Note, as determined by mutual agreement of the Borrower and
Holder.






4.13

Right of First Refusal. If at any time while this Note is outstanding, the
Borrower has a bona fide offer of capital or financing from any 3rd party, that
 the Borrower intends to act upon, then the Borrower must first offer such
opportunity to the





15







--------------------------------------------------------------------------------

Holder to provide such capital or financing to the Borrower on the same terms as
each respective 3rd party’s terms. Should the Holder be unwilling or unable to
provide such capital or financing to the Borrower within 10 trading days from
Holder’s receipt of written notice of the offer (the “Offer Notice”) from the
Borrower, then the Borrower may obtain such capital or financing from that
respective 3rd party upon the exact same terms and conditions offered by the
Borrower to the Holder, which transaction must be completed within 30 days after
the date of the Offer Notice.  If the Borrower does not receive the capital or
financing from the respective 3rd party within 30 days after the date of the
respective Offer Notice, then the Borrower must again offer the capital or
financing opportunity to the Holder as described above, and the process detailed
above shall be repeated. The Offer Notice must be sent via electronic mail to
max@morningviewfn.com. In addition, the Holder shall have the right, at any time
until the  Note is satisfied in its entirety, and upon written notice to the
Borrower, to purchase an additional convertible promissory note from the
Borrower, with the exact same terms and conditions as provided in this Note
(with the understanding that the Borrower shall execute the form of this Note
and all related transaction documents with updated dates within three (3)
business days after the Holder exercises such right).




4.14

Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Borrower or any of its subsidiaries of any security with any
term more favorable to the holder of such security or with a term in favor of
the holder of such security that was not similarly provided to the Holder in
this Note, then the Borrower shall notify the Holder of such additional or more
favorable term and such term, at Holder’s option, shall become a part of the
transaction documents with the Holder. The types of terms contained in another
security that may be more favorable to the holder of such security include, but
are not limited to, terms addressing conversion discounts, prepayment rate,
conversion lookback periods, interest rates, original issue discounts, stock
sale price, private placement price per share, and warrant coverage. With
respect to securities issued prior to the Issue Date, this Section 4.14 shall
only apply if the holder of the respective security is eligible to convert or
exercise its rights thereunder at any time after the Issue Date.




4.15

 Piggyback Registration Rights. The Borrower shall include on the next
registration statement the Borrower files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 25% of the outstanding principal balance of this Note, but
not less than Fifteen Thousand and No/100 United States Dollars ($15,000), being
immediately due and payable to the Holder at its election in the form of cash
payment or addition to the balance of this Note.













[signature page to follow]





16







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this June 29, 2018.




IRONCLAD ENCRYPTION CORPORATION




By:  /s/ James McGraw   

Name: James McGraw

Title: Chief Executive Officer





17







--------------------------------------------------------------------------------







EXHIBIT A -- NOTICE OF CONVERSION




The undersigned hereby elects to convert $                    principal amount
of the Note (defined below) into that number of shares of Common Stock to be
issued pursuant to the conversion of the Note (“Common Stock”) as set forth
below, of IRONCLAD ENCRYPTION CORPORATION, a Delaware corporation (the
“Borrower”) according to the conditions of the convertible note of the Borrower
dated as of June 29, 2018 (the “Note”), as of the date written below. No fee
will be charged to the Holder for any conversion, except for transfer taxes, if
any.




Box Checked as to applicable instructions:




[ ] The Borrower shall electronically transmit the Common Stock issuable
pursuant to  this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).




Name of DTC Prime Broker: Account Number:




[ ]  The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:




_________________________







_________________________






Date of Conversion:

                      



Applicable Conversion Price:

$                     

 Number of Shares of Common Stock to be Issued

Pursuant to Conversion of the Notes:

                         

 Amount of Principal Balance Due remaining

Under the Note after this conversion:

                         




MORNINGVIEW FINANCIAL, LLC




By:                                                  

 Name:                                              

 Title:                                                   Date:
                                                 





18





